DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on February 15, 2022. Claims 1, 7, and 16 are amended.
The applicant contends that Iwashita simply discloses supplying “the same gas as the atmosphere in the transport chamber” to the substrate when the contamination value nears a first threshold [0047]. This differs from the claimed concept of purging the transfer chamber with an inert gas (p. 12).
In response, the examiner notes that the relevant paragraph of claim 1, the penultimate one, elaborates various ways of changing a “transfer condition.” Among them: altering “a pressure in the transfer chamber” or “a flow rate of inert gas to purge the transfer chamber.”  Paragraph [0047] of Ishihata attests that when the measurement value is near yet below a specified threshold value, this being analogous to Applicant’s second condition, an inert gas is “supplied from the blow nozzle 21” while simultaneously exhausting the transfer chamber “from the exhaust port 17 by an exhaust pump.” The examiner understands the sequence as altering both of the aforementioned transfer conditions. Necessarily, exhausting the transfer chamber will alter its pressure, and the concurrent functions of supplying an inert gas while evacuating the transfer chamber will generate a “purge.” The examiner understands the teachings of Ishihata, then, as satisfying the contested limitations. 
It should also be noted that when the measurement value exceeds the specified threshold, this being analogous to Applicant’s third condition, Ishihata supplies an etching gas to deterge the transfer chamber [0049]. The examiner understands this sequence as reading upon the claimed application of a “cleaning process to clean the transfer chamber.”
The rejections are maintained.
Claim Objections
Claim 20 is objected to for grammatical reasons, as the comma between “at” and “at” in the second line should be deleted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 7, as well as their dependents, are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The final paragraph of claims 1 and 7 both stipulate that the controller performs “an initiation of a cleaning process.” The examiner finds this description inapt, as it is unclear if the cleaning process actually ensues. Read literally, the controller must simply initiate some aspect of cleaning, but it is indeterminate whether this syntax requires the step of cleaning itself. The existence of claim 8, which explicitly recites transfer chamber cleaning, seems to support the interpretation that claim 1 does not require cleaning. If the “initiation of a cleaning process” actually entailed cleaning, then claim 8 would fail to further limit under 112(d). Clarification is required. To advance prosecution, the examiner will consider the contested limitation as denoting a preparation step prior to cleaning. 
Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim invokes the “second process chamber” but proceeds to refer to “the process chamber.” It is unclear if “the process chamber” denotes the “second process chamber” or the “at least one process chamber” of claim 1. Clarification is required. To expedite prosecution, the examiner will interpret the recitation of “the process chamber” in claim 4 as denoting the “second process chamber.”
Claim 16 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim refers to a “third threshold” which is then compared to a “second threshold,” but the examiner does not believe these two terms are commensurable. The second threshold, as defined by claim 1, denotes a “rate of change of oscillation frequency,” yet the third threshold of claim 16 denotes an “amount of change in frequency.” Further, with reference to paragraph [0085] of the specification, the third threshold seems to signify an objective frequency value, not a rate or delta. Clarification is required. To advance prosecution, the examiner will interpret the third threshold as an arbitrary frequency value indicating the continuation of the cleaning process. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 6-9, 13-16, 18, 20, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al., US 2002/0096495, in view of Sasajima et al., US 2004/0018650, and Ishihata et al., JP 05275519, whereby the applicant has submitted a machine translation.
Claims 1-2, 7-9, 25: Nguyen discloses a semiconductor manufacturing apparatus, comprising (Fig. 3):
At least one process chamber (1) [0035];
A vacuum transfer chamber (11) disposed adjacent to the process chamber;
A gate valve (10) communicating between the transfer and process chambers;
A contamination monitor (37) disposed in the transfer chamber to detect a contamination condition therein.
The number of contamination monitors is indeterminate, yet it would have been obvious to simply replicate the existing monitor to perform the same function, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Although Nguyen’s monitor (37) is designed to detect a reaction product flowing from the process chamber, its type is indeterminate [0035]. In supplementation, Sasajima, like Nguyen, disposes a plurality of contamination monitors (60) about a transfer region of a semiconductor manufacturing apparatus to detect “chemical pollutants” [0027]. Further, these monitors may be configured as crystal oscillators, which would be capable of detecting an amount of pollutant adhered thereto, as well as a thickness and deposition rate. Given Sasajima’s demonstration that crystal oscillators would be capable of fulfilling Nguyen’s objective of detecting process vapors, it would have been obvious to configure the monitors of the primary reference as crystal oscillators to promote this end.  
Lastly, Nguyen initiates a “backflow removal step” given the indication that contamination has exceeded a threshold value, but the reference does not describe a second threshold or other contingency operations [0038]. Ishihata, too, locates a contamination monitor (20) within a transfer chamber (2), yet enacts at least three different responses to three contamination conditions, respectively. As limned by paragraphs [0046-49], Iwashita contemplates a first condition in which the degree of contamination is less than a “predetermined threshold,” whereby normal transfer operations continue to obtain. When the degree of contamination begins to approximate this threshold, Iwashita alters a transfer condition by supplying inert gas while evacuating the chamber, which will necessarily alter the pressure [0047]. And when the degree of contamination exceeds said threshold, Iwashita executes a cleaning step [0048-50]. In essence, then, the reference teaches three distinct conditions corresponding to three levels of contamination, whereby a unique contingency operation follows for each condition. The examiner understands these teachings as rendering obvious the claimed steps of executing normal transfer operations given a first contamination level, modifying transfer conditions given a higher, second level of contamination, and performing cleaning given an even higher, third level of contamination. It would have been obvious to the skilled artisan to integrate these tiered control operations within Nguyen’s apparatus to protect sensitive substrate films from contamination.
Claims 3-4: Nguyen contemplates a second vacuum transfer chamber (43), comprising a contamination monitor (37), that is separated from the process chamber (2) via the vacuum transfer chamber (Fig. 4).
Claim 6: For purposes of depictive clarity, Nguyen has omitted the feature of a transfer robot. Sasajima, though, depicts several exemplary substrate conveyance devices which could capably execute the lateral transfer required by Nguyen’s system (Fig. 1).
Claims 13-14: As shown by Figure 1, Sasajima disposes contamination monitors (60) in three different chambers, thereby establishing that it is known to seek atmospheric data in several locations within a processing system. In view of this paradigm, it would have been obvious to integrate monitors within the remaining chambers of Nguyen’s apparatus.
Claims 15-16: Necessarily, gleaning data from Sasajima’s crystal oscillator implies an interpretation of frequency change, as this is simply how the mechanism functions [0027]. Numerous cycles of deposition will proceed absent an abnormal reading, whereby the value correlated to the assessment of abnormal can be taken as the “first threshold.” The value required to prompt the cleaning process can be taken as the “second threshold.” 
Claim 18: Nguyen provides at least a “plasmaless film deposition apparatus.”
Claim 20: Sasajima demonstrates that it is known to dispose a contamination monitor (60) adjacent to the exhaust port (50) of a transfer chamber (Fig. 1).
Claim 23: Although Figure 3 of Nguyen shows a contamination monitor (37) disposed at a gate valve (12), the reference does not provide one on the ceiling. Figure 4 of Ishihata, however, shows that it is practicable to dispose a contamination monitor within the ceiling of a transfer chamber [0039]. It would have been obvious to position a monitor accordingly, since it has been held that rearranging the parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).
Claim 24: Figure 3 of Nguyen shows a contamination monitor (37) disposed adjacent to, rather than “on,” the gate valve (12). Even so, the difference between these two positions is so minimal as to be obvious over the other – it has been held that rearranging the parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).
Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Yamaguchi et al., US 5,445,521. Figure 3 delineates a processing apparatus comprising particle sensor (116) coupled to a transfer chamber for determining the atmosphere therein (6, 61ff).
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716